                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

U.S. EQUAL EMPLOYMENT              )
OPPORTUNITY COMMISSION,            )
                                   )
               Plaintiff,          )                    Civil Action No. 16-225
                                   )
          v.                       )                    Judge Cathy Bissoon
                                   )
SCOTT MEDICAL HEALTH CENTER, P.C., )
                                   )
               Defendant.          )


                                  MEMORANDUM ORDER

       For the reasons that follow, the Court finds that Renu Medical and Weight Loss Center,

PLLC (“Renu”) has failed to show good cause and must comply with Plaintiff’s subpoena.

BACKGROUND

       On October 10, 2018, Plaintiff filed a Motion for an Order to Show Cause (Doc. 86),

requesting that the Court order Renu to show good cause as to why it should not be compelled to

comply with Plaintiff’s discovery subpoena, which Plaintiff served on Renu pursuant to Federal

Rules of Civil Procedure 69(a)(2) and 45. Specifically, Plaintiff indicated that it sought

discovery against Renu in order to assess whether Renu is a successor in interest to Defendant

for purposes of enforcing its judgment; however, Renu did not comply with the subpoena or file

a motion to quash. (See Mem. in Support of Pl.’s Motion 1-3, Doc. 87.) The Court granted

Plaintiff’s Motion and ordered Renu to show good cause as to why it should not be compelled to

comply with the subpoena. (Order to Show Cause, Doc. 89.) Renu timely responded to the

Court’s Order to Show Cause. (Docs. 90, 91.)
ANALYSIS

       Renu argues that the automatic stay in Defendant’s bankruptcy proceeding applies to

Plaintiff’s action to enforce its judgment against Renu, and thus to Plaintiff’s ability to subpoena

Renu to take discovery. (Mem. in Opp. to Pl.’s Motion 5-6, Doc. 91.) First, Renu contends that

actions against a successor in interest 1 to the debtor in a bankruptcy proceeding are subject to the

automatic stay. See, e.g., Cedarbrook Plaza v. Gottfried, 1997 U.S. Dist. 8026 (E.D. Pa. June 4,

1997). Renu also contends that the automatic stay bars Plaintiff from taking any actions to

enforce its money judgment, as 11 U.S.C. § 362(b)(4) provides that a government enforcement

agency’s exemption from the automatic stay fails to reach an action to enforce a money

judgment. 11 U.S.C. § 362(b)(4) (bankruptcy petition does not stay “an action or proceeding by

a governmental unit . . . to enforce . . . [its] police and regulatory power, including the

enforcement of a judgment other than a money judgment” (emphasis added)).

       Plaintiff argues that Renu is not subject to the automatic bankruptcy stay because Renu is

not the debtor and the bankruptcy court has not extended the stay to Renu, as required for the

stay to apply to third parties whose obligations may impact the debtor during bankruptcy. E.g.,

In re Conference of African Union First Colored Methodist Protestant Church, 184 B.R. 207, 215

(Bankr. D. Del. 1995). Even if Renu is subject to the stay, Plaintiff argues that it may enforce

the nonmonetary portion of its judgment against Renu and take discovery for that purpose. See

Penn Terra, Ltd. v. Dept. of Environmental Resources, 733 F.2d 267, 275-78 (3d Cir. 1984)

(action by state agency to obtain and enforce injunction requiring debtor to remediate




1
  Renu disputes that it is a successor in interest to Defendant, and the Court makes no findings on
this matter.
environmental hazards was exercise of police power exempted from automatic stay under 11

U.S.C. § 362(b)(4)).

        Renu’s argument against complying with the subpoena fails to address Plaintiff’s

argument that this Court’s Judgment (Doc. 81) contains an injunctive component to protect the

civil rights of future employees. (See id. at ¶ 1 (“Defendant, its owners, officers, directors,

employees, and any successors are PERMANENTLY ENJOINED from engaging in any

employment practice that discriminates because of sex”); id. at ¶ 2 (requiring ongoing reporting

of complaints of sex harassment for the next five years).) The statute, 11 U.S.C. § 362(b)(4),

explicitly exempts only the enforcement of money judgments, implying that government

agencies retain the power to enforce injunctions against a debtor in bankruptcy. Penn Terra,

Ltd., 733 F.2d at 274. Further, the cases that Renu cites to support the application of the

automatic stay to third parties rely on the principle that creditors should collectively have access

to property brought into the bankruptcy estate by an action against a third party. E.g., St. Paul

Fire & Marine Ins. Co. v. PepsiCo, Inc., 884 F.2d 688, 700-05 (2d Cir. 1989) (“If a claim is a

general one . . . [that] could be brought by any creditor of the debtor, the trustee is the proper

person to assert the claim, and the creditors are bound by the outcome of the trustee’s action . . . .

The claims, if proved, would have the effect of bringing the property of the third party into the

debtor’s estate, and thus would benefit all creditors. It therefore would be illogical to distinguish

between this type of claim against a third party and a claim against the debtor.”). Government

action to enforce an injunction against a third party lacks this quality—if successful, such action

does not serve to bring additional property into the debtor’s bankruptcy estate or otherwise affect

the estate.
       Because Plaintiff—a government agency exercising its police and regulatory power—

may bring an action to enforce an injunction against a successor in interest to Defendant,

Plaintiff must have the ability to subpoena a putative successor in interest for the purpose of

assessing whether that entity is a successor. At this juncture, without clarity on Renu’s status,

there is no need for the Court to address whether the automatic stay would apply to an action

against Renu to enforce a money judgment.

                                             *   *    *

       Accordingly, IT IS ORDERED that Renu Medical and Weight Loss Center, PLLC shall

comply with Plaintiff’s subpoena.

       IT IS FURTHER ORDERED that Plaintiff shall promptly serve a copy of this Order

upon Renu Medical and Weight Loss Center, PLLC and its counsel.

       IT IS SO ORDERED.



October 26, 2018                                      s\Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge


cc (via ECF email notification):

All counsel of record
